        Case 1:20-cv-10617-WGY Document 78 Filed 04/12/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                            Case No. 1:20-cv-10617 WGY
                  Petitioners-Plaintiffs,

             v.

STEVEN J. SOUZA,

Respondent-Defendant.



              BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                          MONDAY, APRIL 13, 2020



      1. Illicachi-Shigla, Juan
      2. Reyes-Batista, Amaury Vladimir
      3. Vasquez Aparicio, Deivis
      4. Wafula, Lloyd
      5. Carranza-Lopez, Miguel
      6. Dias, Amiry
      7. Ortega-Vasquez, Ricardo
      8. Rivera Fernandez, Jose
      9. Warwood, John
      10. Ixcuna-Lucas, Miguel
           Case 1:20-cv-10617-WGY Document 78 Filed 04/12/20 Page 2 of 5



                                                INTRODUCTION

         Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 13, 2020. Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, 65, and is incorporated herein by reference. The

individualized briefings that are attached hereto as Exhibits 1-2, 4-6, and 8-10 refer to this

information as it may be relevant to particular individuals, and also include the following

information for each individual: a) Biographical Information; b) Medical Condition; c) Plans For

Transportation/Lodging If Released; d) Criminal History; and e) Immigration History.1

         Plaintiffs have omitted substantive briefing on Deivis Vasquez Aparicio (#3) and Ricardo

Ortega-Vasquez (#7) because Plaintiffs have been unable to reach these individuals or confirm

their status. It is Plaintiffs’ understanding that Mr. Aparicio is no longer at the facility, although

it is unclear whether that occurred through release or through transfer because removal is

imminent. It is Plaintiffs’ understanding that Mr. Ortega-Vasquez has been transferred to

Strafford County House of Corrections for removal.2




1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.
2
  Mr. Ortega-Vasquez is one of five detainees the government announced it would seek to move for “removal during
the week of April 12, 2020.” ECF 62 (Notice of Intent to Transfer Out of the District). At the hearing on April 9,
2020, the Court indicated its understanding that this meant that the individuals named would be deported within a
reasonable timeframe. Plaintiffs understand that the Dominican Republic, Mr. Ortega-Vasquez’s country of origin,
has effectively closed its borders for the time being. See ECF 56 (Briefing on Individual Applications for Bail,
Wednesday, April 8, 2020) at 4. Plaintiffs respectfully request the ability to present full briefing in favor of Mr.
Ortega-Vasquez’s release if the government has not deported him by April 23, 2020, two weeks from the date of its
filing announcing the intent to transfer him for removal.



                                                           2
             Case 1:20-cv-10617-WGY Document 78 Filed 04/12/20 Page 3 of 5



                                            PENDING MATTERS

           Plaintiffs’ Motion to Add Individual to Subclass 1, ECF 40 (regarding misclassification

of named Plaintiff Maria Alejandra Celimen Savino due to error on government spreadsheet) has

been fully briefed and remains pending.

           In order to ensure continued smooth operation of this process of individualized

applications for bail, Plaintiffs urge the Court to request that Defendants provide an updated

spreadsheet to both the Court and Plaintiffs, reflecting the current population of BCHOC. It is

Plaintiffs’ understanding that a number of individuals who are on for hearing later this week are

no longer at BCHOC, either because they have been transferred to effectuate removal or because

they have been released on bond. If an updated spreadsheet is provided that indicates that certain

individuals on the Court’s List for this week no longer require individual applications for bail,

Plaintiffs request to submit briefing on other class members that the Court might choose to

designate as substitutes, should the Court wish to maintain its review of ten individuals per day.

                       COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.       The COVID-19 pandemic continues to escalate in Massachusetts.

                                          COVID-19 Deaths (MA)                 COVID-19 Cases (MA)3

    March 27, 2020 (Date of          35                                       3240
    Complaint Filing)

    April 12, 2020                   756 (increase of 70 in last 24           25,475 (increase of 2,615 in
                                     hours)                                   last 24 hours)




3
    Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring


                                                         3
          Case 1:20-cv-10617-WGY Document 78 Filed 04/12/20 Page 4 of 5



                                                CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of the following

detainees: Juan Illicachi-Shigla; Amaury Vladimir Reyes-Batista; Lloyd Wafula; Miguel

Carranza-Lopez; Amiry Dias; Jose Rivera Fernandez; John Warwood; Miguel Ixcuna-Lucas; and

Maria Alejandra Celimen Savino.


April 12, 2020
Respectfully Submitted,

                                                                                 /s/ Oren Sellstrom
                                                                       Oren Nimni (BBO #691821)
                                                                    Oren Sellstrom (BBO #569045)
                                                                  Lauren Sampson (BBO #704319)
                                                                          Ivan Espinoza-Madrigal†
                                                                          Lawyers for Civil Rights
                                                                  61 Batterymarch Street, 5th Floor
                                                                                 Boston, MA 02110
                                                                                     (617) 988-0606
                                                                  onimni@lawyersforcivilrights.org

                                                                    Grace Choi, Law Student Intern*
                                                                 Kayla Crowell, Law Student Intern*
                                                               Laura Kokotailo, Law Student Intern*
                                                                 Aseem Mehta, Law Student Intern*
                                                                Alden Pinkham, Law Student Intern*
                                                                        B. Rey, Law Student Intern*
                                                                    Megan Yan, Law Student Intern*
                                                                                     Reena Parikh†
                                                                   Michael Wishnie (BBO# 568654)
                                                        Jerome N. Frank Legal Services Organization
                                                                                  P.O. Box 209090
                                                                             New Haven, CT 06520
                                                                             Phone: (203) 432-4800
                                                                     michael.wishnie@ylsclinics.org




†
 Admitted pro hace vice.
* Motion for law student appearances pending.


                                                    4
         Case 1:20-cv-10617-WGY Document 78 Filed 04/12/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 12, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 12, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  5
